IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2008
                                     No. 08-10066
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

TERRY JAMES

                                                  Plaintiff-Appellant

v.

KATRENA SCOTT

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:07-CV-419


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
       Terry James appeals the district court’s dismissal of his 42 U.S.C. § 1981
action for failure to state a claim. James has filed a motion for leave to proceed
in forma pauperis (IFP) on appeal, challenging the district court’s denial of IFP
and certification that his appeal would not be taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP.
P. 24(a)(3). James argues that defendant Katrena Scott’s denial of his insurance
claim was based on discriminatory intent.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10066

      James has not shown that the district court erred in determining that he
had not alleged sufficient facts to show that Scott acted with discriminatory
intent in denying his insurance claim. See Green v. State Bar of Tex., 27 F.3d
1083, 1086 (5th Cir. 1994). James is not entitled to relief because his pleading
“requires more than labels and conclusions, and . . . [f]actual allegations must
be enough to raise a right to relief above the speculative level on the assumption
that all the allegations in the complaint are true (even if doubtful in fact).” Bell
Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007) (citation omitted). This
appeal is without arguable merit and is thus frivolous. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983). Accordingly, James’s IFP motion is DENIED and
the appeal is DISMISSED. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                         2